Citation Nr: 1523492	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and R.L.E., III



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2015, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  The record was held open for 60 days to afford the Veteran the opportunity to submit additional evidence.  In February 2015, the Veteran submitted additional evidence in a timely manner, in the form of his records on file with the Social Security Administration (SSA) in connection with his claim for disability benefits.  The evidence was accompanied by a waiver of agency of original jurisdiction (AOJ) review.  See 38 C.F.R. § 20.1304(c) (2014).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The claim of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO most recently denied the Veteran's claim for service connection for a psychiatric disorder; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the August 2010 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for a psychiatric disorder, diagnosed as attention deficit hyperactivity disorder (ADHD), was denied by way of a May 1996 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's application to reopen a claim of service connection for a psychiatric disorder was thereafter denied by way of an August 2010 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is also final.  Id.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the August 2010 rating decision consisted of the Veteran's service treatment records and post-service VA and private treatment records.  The application to reopen the claim of service connection for a psychiatric disorder was denied because it was considered a congenital disorder and VA's laws and regulations do not recognize congenital disorders as disease or disabilities for which service connection may be granted.  See 38 C.F.R. § 4.9. 

Evidence added to the record since the August 2010 rating decision includes, among other things, records obtained from the SSA showing the Veteran being diagnosed with a major depressive disorder as well as ADHD.  It also includes a psychological evaluation received by VA in April 2012.  After an examination of the claimant that included psychiatric testing, the Veteran was diagnosed with schizophrenia and it was opined that its age of onset is the claimant's mid 20's.   The examiner also opined that "[w]hile the Veteran has latched onto the diagnosis of ADHD, his inattentiveness and disorganization are more likely a function of schizophrenia rather than ADHD, and he would fail to meet the criteria for the diagnosis [of ADHD] given the absence of an onset during childhood."  

The Board finds that this evidence is "new," as it was not previously submitted to agency decision makers.  The Board also finds that, since the credibility of the evidence is to be presumed (see Justus, supra.), it is also material as it relates to an unestablished fact necessary to substantiate the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) (a misdiagnosis cannot be the basis for a new claim).  Accordingly, the claim for service connection for a psychiatric disorder is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The underlying claim is addressed in the remand portion of this decision, below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to that extent only,   the appeal is granted.


REMAND

The Veteran's claim for service connection for a psychiatric disorder has been reopened, but it must still be considered on the merits.  However, the Board finds that additional development is necessary prior to appellate review.

In this regard, the Veteran asserts that he has a psychiatric disorder due to his military service, including as a result of the vaccinations he received prior to his deployment to the Persian Gulf.  Moreover, as noted above, the post-service records suggest the ADHD was a misdiagnosis and show diagnoses of schizophrenia and a major depressive disorder.  However, that opinion was not based upon a review of the claims file and did not include adequate rationale for the conclusion reached.  Accordingly, the Board finds that a VA examination is warranted.

While the appeal is in remand status, the Veteran's updated private and VA treatment records should also be requested.  See 38 U.S.C.A. § 5103A(b) (West 2014). 

Accordingly, this issue is REMANDED to the AOJ for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his psychiatric disorders since 2010.  After securing any necessary releases, request any records that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dated from May 2011 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Schedule the Veteran for a VA psychiatric examination to obtain opinions as to whether any currently diagnosed psychiatric disorder is related to   his military service.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any psychiatric testing deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please provide a diagnosis for all psychiatric disabilities identified.  The examiner should address the April 2012 private psychiatric evaluation suggesting that the Veteran was misdiagnosed with ADHD in service and actually suffered from schizophrenia.  A rationale for all opinions expressed should be provided.

(b)  For all psychiatric disabilities identified (other than personality disorders) is it at least as likely as not    (50 percent probability or greater) that   the condition arose in service or is related to any incident in service.  In rendering the opinion, the examiner should address the Veteran's contention that his psychiatric disability is the result of vaccinations in service as well as his treatment for ADHD during service.  A rationale for all opinions expressed should be provided.

(c) Did the Veteran have a psychiatric disorder, including ADHD, that clearly existed prior to his active duty?  If so,    did that condition undergo a permanent worsening (as opposed to temporary exacerbation of symptoms) during service?  If so, was that worsening clearly the result of the natural progression of the preexisting disorder (rather than the result of incidents of service)?  A rationale for all opinions expressed should be provided.

(d) If the examiner finds that the Veteran did have a preexisting psychiatric disorder that was permanently worsened beyond normal progression (aggravated) by service, the examiner should provide an opinion as to whether the current psychiatric disability is at least as likely as not related to the disability aggravated by service. A rationale for all opinions expressed should be provided.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


